Exhibit 10.5

 

THIS PROMISSORY NOTE (THIS “NOTE”) HAS NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION, AND MAY NOT BE OFFERED,
SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF WITHIN
THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON,
OTHER THAN DISTRIBUTORS (AS DEFINED IN REGULATION S PROMULGATED UNDER THE
SECURITIES ACT), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS SUCH TRANSACTION IS
EXEMPT FROM OR NOT SUBJECT TO REGISTRATION UNDER THE SECURITIES ACT, AND HOLDER
HAS, IF REQUIRED BY THE COMPANY, DELIVERED AN OPINION OF COUNSEL TO THAT
EFFECT.  BY ACCEPTING THIS NOTE, HOLDER REPRESENTS, AMONG OTHER THINGS, THAT IT
IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a) OF THE SECURITIES ACT) AND
IS NOT A U.S PERSON, AND IS ACQUIRING THIS NOTE AND WILL ACQUIRE ANY CONVERSION
SHARES (AS DEFINED HEREIN) OUTSIDE THE U.S. AND IN ACCORDANCE WITH REGULATION S,
AND WILL NOT ENGAGE IN ANY HEDGING TRANSACTIONS WITH RESPECT TO THIS NOTE OR THE
COMMON STOCK OF THE COMPANY PRIOR TO THE EXPIRATION OF THE DISTRIBUTION
COMPLIANCE PERIOD (AS DEFINED HEREIN) EXCEPT IN COMPLIANCE WITH THE SECURITIES
ACT.  ISSUANCE OF THE CONVERSION SHARES IS CONDITIONED UPON THE CONTINUED
AVAILABILITY OF REGULATION S IN RESPECT OF HOLDER AT TIME OF CONVERSION, OR THE
AVAILABILITY TO HOLDER OF ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE ACT IN RESPECT OF SUCH ISSUANCE.

 

PROMISSORY NOTE

 

US $1,500,000.00

 

June 12, 2008

 

FOR VALUE RECEIVED, Osiris Therapeutics, Inc. , a Delaware corporation (the “
Company ”), having an address of 7015 Albert Einstein Drive, Columbia, MD,
U.S.A., hereby promises to pay to the order of
                                              (the “ Holder ”), at the offices
of Holder at                                                               or
such other place as may be designated by Holder to the Company in writing, the
aggregate principal amount of One Million Five Hundred Thousand U.S. Dollars
($1,500,000.00) (the “ Principal ”) together with accrued and unpaid interest,
upon the terms and conditions hereinafter set forth.

 

1.             Payment Terms.  The Company promises to pay to Holder the Final
Payment Amount (as hereinafter defined) on December 12, 2008 (the “Maturity
Date”), unless this Note is earlier redeemed by the Company, pursuant to
Section 3 hereof, as applicable.  All accrued and unpaid interest shall be due
and payable in accordance with Section 2 hereof.  All payments hereunder shall
be made in lawful money of the United States of America. Payment shall be
credited first to the accrued and unpaid interest then due and payable and the
remainder to Principal.  “Final Payment Amount” means an amount equal to the sum
of the total unpaid Principal plus any accrued and unpaid interest.

 

2.             Interest. Interest on the outstanding portion of Principal of
this Note shall accrue at a rate of twenty percent (20%) per annum.  All
computations of interest shall be made on the basis of a 360-day year for actual
days elapsed.  All accrued interest shall be due and payable in cash on the
Maturity Date or  the Redemption Date (as hereinafter defined) as the case may
be, in each case in accordance with the terms and conditions of this Note. Any
accrued but unpaid interest will be paid in cash at the time of conversion. If
the Maturity Date or the Redemption Date be on a day that is not a business day,
payment of any amounts due and payable on such date shall be effected on the
immediately following business day.

 

1

--------------------------------------------------------------------------------


 

3.             Redemption of this Note. This Note may be redeemed by the Company
upon any monthly anniversary date of issuance by payment to Holder in
immediately available funds of the sum of the total unpaid principal plus any
accrued but unpaid interest.  The Company must provide written notice to Holder
not less than 10 days prior to the effective date of such redemption (the
“Redemption Date”).

 

4.             The indebtedness evidenced hereby ranks pari passu in right of
payment to the indebtedness evidenced from time to time by the other of the
Offered Notes (as defined below) and to any other debt securities of the Company
now or hereafter existing and so providing, and the indebtedness evidenced
hereby ranks senior in right of payment to all classes and series of the
Company’s capital stock.  By accepting this Note the Holder does expressly
consent to the aforesaid ranking in right of payment and agrees to perform, from
time to time, such acts, and to execute, acknowledge and/or deliver such other
instruments, documents and agreements, as may from time to time be requested by
the Company, or as may from time to time otherwise be reasonably requested,
necessary or required, to so confirm or provide.

 

5.             Representations and Warranties of the Company.  The Company
represents and warrants to Holder as follows:

 

(a)                                           The execution and delivery by the
Company of this Note (i) are within the Company’s corporate power and authority,
and (ii) have been duly authorized by all necessary corporate action.

 

(b)                                           This Note is a legally binding
obligation of the Company, enforceable against the Company in accordance with
the terms hereof, except to the extent that (i) such enforceability is limited
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors’ rights, and (ii) the
availability of the remedy of specific performance or in injunctive or other
equitable relief is subject to the discretion of the court before which any
proceeding therefore may be brought.

 

6.             Use of Proceeds.  The proceeds received by the Company from the
sale of this Note shall be used by the Company for working capital, redemption
or repayment of debt or other general corporate purposes.

 

7.             No Waiver in Certain Circumstances.  No course of dealing of
Holder nor any failure or delay by Holder to exercise any right, power or
privilege under this Note shall operate as a waiver hereunder and any single or
partial exercise of any such right, power or privilege shall not preclude any
later exercise thereof or any exercise of any other right, power or privilege
hereunder.

 

8.             Certain Waivers by the Company.  Except as expressly provided
otherwise in this Note, the Company and every endorser or guarantor, if any, of
this Note waive presentment, demand, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note, and assent to any extension or postponement of the
time of payment or any other indulgence, to any substitution, exchange or
release of collateral available to Holder, if any, and to the addition or
release of any other party or person primarily or secondarily liable.

 

9.             No Unlawful Interest.  Notwithstanding anything herein to the
contrary, payment of any interest or other amount hereunder shall not be
required if such payment would be unlawful.  In any such event, this Note shall
automatically be deemed amended so that interest charges and all other payments
required hereunder, individually and in the aggregate, shall be equal to but not
greater than the maximum permitted by law.  As a condition to its obligation to
make any payment of interest hereunder without withholding as may otherwise be
required under applicable U.S. tax laws, the Company may require that the Holder
submit to the Company a properly completed IRS Form W-8 or similar or successor
form sufficiently demonstrating to the reasonable satisfaction of the Company
that no such withholding is required.

 

2

--------------------------------------------------------------------------------


 

10.          Representations, Warranties and Covenants of Holder.  By accepting
this Note, Holder represents and warrants to the Company, and agrees, as
follows:

 

(a)                                           The principal address of Holder is
outside of the United States, and Holder is not a U.S. Person as such term is
defined and used in Regulation S.

 

(b)                                           At the time the “buy” order was
originated in respect of Holder’s acquisition of this Note, Holder was outside
of the U.S., and Holder is outside the U.S. as of the date of the execution and
delivery of this Note by Holder.  No offer to acquire this Note was made to
Holder or its representatives inside the United States.

 

(c)                                            Holder is an “accredited
investor” within the meaning of Rule 501(a) under the Securities Act.

 

(d)                                           Holder is acquiring this Note for
his/her/its own account, not on behalf or for the account of any U.S. Person,
and the purchase of this Note has not been pre-arranged with a purchaser in the
U.S.

 

(e)                                            The Holder will make all resales
of this Note only outside of the United States in compliance with Regulation S,
or pursuant to a registration statement under the Securities Act, or pursuant to
an available exemption from registration under the Securities Act. 
Specifically, Holder will not resell this Note to any U.S. Person or within the
United States prior to the expiration of one year (the “Distribution Compliance
Period”) after the closing of the offering to which this Note relates, except
pursuant to registration under the Securities Act or an exemption from
registration under the Securities Act.

 

(f)                                             Holder will not engage in any
hedging transactions with respect to this Note or the Common Stock of the
Company at any time prior to the expiration of the Distribution Compliance
Period, except in compliance with the Securities Act.

 

(g)                                            The Company is and will be
relying on the truth and accuracy of Holder’s representations, warranties,
agreements, acknowledgements and understandings as set forth herein, in order to
determine the applicability of such exemptions and the suitability of Holder and
his/her/its acquisition of the Note upon conversion hereof.

 

(h)                                           Holder has been furnished with, or
has acquired, copies of all of the documents filed by the Company with the
United States Securities and Exchange Commission during the twelve months prior
to the date hereof, as well as all other documents made available by the Company
for public dissemination during the same period, including, but not limited to,
press releases, and Holder has been provided all necessary and appropriate
information about the Company to make an informed investment decision with
respect to the acquisition of this Note.

 

(i)                                               Holder has sufficient
knowledge and experience in financial and business matters and is capable of
evaluating the risks and merits of Holder’s investment in the Company; Holder
has been provided the opportunity to make all necessary and appropriate
inquiries of the Company regarding Company’s business and associated risks, and
Company has complied with all such requests; and Holder is able financially to
bear the risk of losing Holder’s full investment in this Note.

 

(j)                                              The Note is being acquired in a
transaction not involving a public offering within the United States within the
meaning of the Securities Act, and Holder understands that this Note has not
been and will not be registered under the Securities Act or registered or
qualified under any the securities laws of any state or other jurisdiction, are
and will be

 

3

--------------------------------------------------------------------------------


 

“restricted securities” and cannot be resold or otherwise transferred unless
they are registered under the Securities Act, and registered or qualified under
any other applicable securities laws, or an exemption from such registration and
qualification is available.  Prior to any proposed transfer of this Note, Holder
shall, among other things, give written notice to the Company of Holder’s
intention to effect such transfer, identifying the transferee and describing the
manner of the proposed transfer and, if requested by the Company, accompanied by
(i) investment representations by the transferee similar to those made by Holder
in this Section 10 and (ii) an opinion of counsel satisfactory to the Company to
the effect that the proposed transfer may be effected without registration under
the Securities Act and without registration or qualification under applicable
state or other securities laws.

 

(k)                                           Holder understands that no U.S.
federal or state government or agency has passed on or made any recommendation
or endorsement of offering for sale or the sale of this Note.

 

(l)                                               Holder acknowledges that this
Note is one of several similar notes (collectively the “Offered Notes”) in the
aggregate principal amount of up to $10,000,000, or at the option of the
Company, a greater amount; and that there is no restriction imposed hereby upon
the Company in respect of the incurring by the Company of additional debt or the
issuance by the Company of additional debt or equity securities, or otherwise.

 

11.          Security Interest.  The Company’s obligations under this Note and
the other Offered Notes are secured by a grant of, and the Company does hereby
grant to the Holder (and has similarly granted or is or will similarly grant to
the other Offered Noteholders in respect of the obligations under the other
Offered Notes), subject to the terms, provisions and limitations hereof, a
security interest in (the “Collateral”) all tangible and intangible assets of
the Company now existing or hereafter arising (together with products and
proceeds), other than and in any event excluding :

 

(i) all tangible and intangible assets which are the subject of any security
interest previously granted by the Company which would prohibit or conflict with
a grant of a security interest hereunder or under the other Offered Notes, and
in any event and without regard to whether or not so prohibited or conflicting,
excluding all tangible and intangible assets which are the subject of a security
interest previously granted by the Company in favor of Boston Scientific
Corporation, and

 

(ii) whether now or hereafter existing or arising, all (a) leases and other
contracts, (b) licenses (including licenses to software and intellectual
property), (c) rights of the Company under such leases, other contracts and
licenses, (d) property, if any, that is or becomes the subject of such leases,
other contracts or licenses, and (e) without limiting (a) through (c),
collaborative arrangements by and between the Company and any third party and
any and all interests or rights of the Company in respect of the assets related
thereto.

 

The security interest granted hereby, and any corresponding lien, is and shall
be further subject and subordinate to any security interest and lien granted by
the Company in the Collateral and established at any time or from time to time
in the future as part of any financing arrangements that may be entered into by
and between the Company and any bank or financial institution, and shall rank
pari passu and shall be deemed hereby and thereby to be spread with the security
interests otherwise granted and liens established or created in the Collateral
pursuant to or as contemplated by the other Offered Notes or any other
convertible debt securities of the Company as may be issued from time to time
and which so expressly provide, and the Holder by accepting this Note does
hereby expressly consent thereto, it being the intention of the Company and the
Holder that the security interest hereby granted, and any corresponding lien
established or created, shall rank in right of priority (subject in any event to
the limits and exclusions otherwise herein provided) in respect of the
Collateral senior only to the general unsecured indebtedness and other unsecured
obligations of the Company now or hereafter existing, pari passu with the
security

 

4

--------------------------------------------------------------------------------


 

interests granted and liens established or created pursuant to or as
contemplated by the other Offered Notes and any other convertible debt
securities of the Company as may be issued from time to time and which so
expressly provide, and junior to any other lien created or security interest
granted by the Company.

 

In the event Company fails to perform any of its repayment obligations under
this Note, and such default is continuing for a period of 10 business days after
written notice from Holder to the Company (“Default”), Holder may accelerate
repayment of the Principal plus any accrued interest and exercise, without
further notice, all rights and remedies under this Note or enforce any rights
otherwise available.  In the case of such Default, Holder shall give the Company
not less than 60 business days prior written notice of its intended disposition
of the Collateral; provided, however, if Company cures such Default prior to
expiration of such notice period, Default will be not deemed to have occurred
and Holder shall have no rights to accelerate repayment or enforce the
Collateral.  For the purpose of enforcing any and all rights and remedies under
this Note, Holder may (i) require the Company to, upon Holder’s reasonable
request, assemble all or any part of the Collateral as directed by the Holder
and make it available to Holder during normal business hours at the Company’s
headquarters, (ii) to the extent permitted by applicable law, enter, without
breach of the peace, any premises where any such Collateral is or may be located
and, reasonably seize and remove such Collateral from such premises,
(iii) direct the Company to reasonably provide relevant information from the
Company’s books and records relating to the Collateral, and (iv) prior to the
disposition of any of the Collateral, store or transfer the Collateral, process,
repair or recondition such Collateral or otherwise prepare it for disposition in
any manner and to the extent Holder deems reasonably appropriate. 
Notwithstanding anything to the contrary herein, the security interest granted
hereby is expressly limited to the Final Payment Amount outstanding under this
Note and Holder shall exercise the foregoing rights in such a fashion so as to
minimize disruption to Company and its business operations and only to the
extent necessary to recover such unpaid Final Payment Amount.  Holder and the
Company shall work in good faith to effectuate the intent of the previous
sentence.  The security interest granted hereby and any corresponding lien
created or established, shall terminate and expire upon payment in full of the
Final Payment Amount or upon the occurrence of the Conversion Date, which ever
first occurs, and without further action on the part of the Company or Holder. 
Holder will execute any documents or instruments the Company may reasonably
request to evidence such expiration.  All rights and remedies of the Holder
hereunder shall be exercised in a manner which recognizes rights of the other
Offered Noteholders in respect of the Collateral and in respect of the lien and
payment priority provided for hereunder.

 

By acceptance of this Note, Holder acknowledges and agrees that (i) certain
assets of the Company are excluded from the security interest granted hereby,
(ii) the security interest granted to Holder pursuant hereto, and any
corresponding lien created or established, is and shall be subject and
subordinate to any lien and security interest heretofore or hereafter granted by
the Company or created and established as part of any financing arrangement that
may be entered into by and between the Company and any bank or financial
institution and, subject in any event to the limits and exclusions otherwise
herein provided, such lien and security interest shall rank senior only to the
general unsecured indebtedness and other unsecured obligations of the Company
now or hereafter existing, (iii) the Company is issuing or may issue the other
Offered Notes, and in addition thereto may also issue from time to time in the
future other convertible debt securities, and has granted or may grant in
connection with the issuance of the other Offered Notes or such other
convertible debt securities, security interests in the Collateral which may, and
the lien in respect of which may, rank pari passu in priority with the security
interest granted hereby, and Holder does hereby consent to the grant by the
Company of such security interests and the establishment and creation of such
liens.  Holder shall perform, from time to time, such acts, and shall execute,
acknowledge and/or deliver such other instruments, documents and agreements as
the Company reasonably may request in order to consummate the transactions
provided for in this Note.  Without limiting the foregoing, by accepting this
Note the Holder does expressly consent to the aforesaid ranking in respect of
lien priority and subordination and agrees to perform, from time to time, such
acts, and to execute, acknowledge and/or deliver such instruments, documents and
agreements, as may from time to time be requested by the Company, or as may from
time to time otherwise be reasonably requested, necessary or required, to so
confirm or provide.

 

5

--------------------------------------------------------------------------------


 

14.          Miscellaneous.  No modification, rescission, waiver, forbearance,
release or amendment of any provision of this Note shall be made, except by a
written agreement duly executed by each of the Company and Holder.  This Note
may not be conveyed, assigned or transferred by Holder without the prior written
consent of the Company.  Any permitted subsequent Holder of this Note shall be
deemed, by accepting this Note, to have made and reaffirmed to the Company each
and every of the acknowledgements, consents, agreements, representations,
warranties and covenants of the original Holder hereof.  All notices hereunder
shall be in writing and be deemed given if personally delivered, sent by
overnight courier (provided proof of delivery is received) or sent by telecopy
(provided a confirmation of transmission is received) at the addresses of the
respective parties set forth in the initial paragraph of this Note or such other
address as either party shall notify the other of from time to time.  The
Company hereby submits to personal jurisdiction in the State of Maryland,
consents to the jurisdiction of any competent state or federal district court
sitting in the County of Montgomery County, Maryland, and waives any and all
rights to raise lack of personal jurisdiction as a defense in any action, suit
or proceeding in connection with this Note or any related matter.  This Note
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of Maryland, without reference to conflicts of law provisions of
such state.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Note to be executed and
delivered by a duly authorized officer as of the date first above written.

 

 

Osiris Therapeutics, Inc.

 

 

 

By:

 

 

Name:

 Philip R. Jacoby, Jr.

 

Title:

 Interim Chief Financial Officer

 

 

 

ACCEPTED as of the date first above written:

 

 

 

 

 

Holder:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

7

--------------------------------------------------------------------------------